Citation Nr: 0705759	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-00 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a speech disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The appellant had active duty for training (ACDUTRA) with the 
United States Army Reserve from September 27, 1977 to 
November 8, 1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision in which the 
RO denied claims for service connection for a speech disorder 
and for an acquired psychiatric disorder.  The appellant 
filed a notice of disagreement (NOD) in June 2003.  The RO 
issued a statement of the case (SOC) in January 2004 and the 
appellant filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in January 2004.  The RO 
issued supplemental statements of the case (SSOCs) in 
February 2005 and July 2006.  

In February 2006, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is associated with the claims 
file.  During the hearing, the veteran submitted, along with 
a waiver of RO jurisdiction, additional documentary evidence.  
The Board accepts this evidence for inclusion in the record 
on appeal.  See 38 C.F.R. § 20.1304 (2006)

In a March 2006 decision, the Board determined that new and 
material evidence to reopen each claim had been received, and 
remanded to the RO each claim for service connection, on the 
merits, for further development.  After accomplishing the 
requested actions, the RO continued the denial of the claim 
(as reflected in a July 2006 supplemental SOC (SSOC)) and 
returned these matters to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on has appeal been accomplished.  

2.  The appellant's service medical records (SMRs) are 
unavailable.

3.  The weight of the competent and probative evidence 
indicates that the appellant's speech dysfluency pre-existed 
service and was not permanently aggravated by such service.  

4.  The weight of the competent and probative medical 
evidence indicates that the appellant currently suffers from 
anxiety disorder, NOS, that is not medically related to the 
appellant's service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a speech disorder 
are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 and Supp. 2005); 38 C.F.R. §§3.102, 3.159, 3.303 (2006).

2.  The criteria for service connection for an acquired 
psychiatric disorder are not met.  38 U.S.C.A. §§  1131, 
5103, 5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. 
§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. §3.159(c).

Considering the claims on appeal in light of the above-noted 
legal authority, the Board finds that all notification and 
development action needed to render a fair decision on each 
claim has been accomplished.

In February 2002 and March 2003 pre-rating notice letters, 
and November 2003, and April 2006 post-rating notice letters 
the RO notified the appellant and his representative of what 
the evidence needed to show to establish entitlement to 
service connection: an injury in military service or a 
disease that began or was made worse during service, or an 
event in service causing injury or disease; a current 
physical or mental disability; and a relationship between the 
current disability and an injury, disease, or event in 
service.  The RO also indicated the type of evidence needed 
to establish each element.  Thereafter, they were afforded 
opportunities to respond.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that the RO's letters in February 2002, 
March 2003, November 2003, and April 2006 satisfy the 
statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the RO notified the 
appellant that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO identified recently acquired 
evidence that had been added to the record and requested that 
the appellant identify and provide the necessary releases for 
any medical providers from whom he wanted the RO to obtain 
evidence for consideration.  In the April 2006 letter, the RO  
requested  that the appellant submit "any or all of the 
listed evidence requested" to "send us any medical reports 
that you have".  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  As 
explained above, all four content of notice requirements have 
been met in the instant appeal.

In the matters now before the Board, the documents 
substantially meeting the VCAA's notice requirements were 
provided to the appellant before and after the May 2003 
rating action on appeal.  However, the Board finds that, with 
respect to this matter, any delay in issuing section 5103(a) 
notice was not prejudicial to the appellant because it did 
not affect the essential fairness of the adjudication, in 
that the claim was fully developed and re-adjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  As indicated above, the appellant has been notified 
of what is needed to substantiate his claims, and afforded 
numerous opportunities to present information and/or evidence 
in support.  After the RO's most recent letter in April 
2006-which further completed the VCAA's notice 
requirements-and additional opportunity to furnish pertinent 
information and/or evidence, the RO readjudicated the 
appellant's claims on the basis of all the evidence of record 
in July 2006 (as reflected in the SSOC).

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); see also Mayfield v. Nicholson, No. 02-1077, at 7 
(Vet. App. Dec. 21, 2006) (rejecting the argument that the 
Board lacks authority to consider harmless error and 
affirming that the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication).  

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (those five elements include: 
appellant status, existence of a disability, connection 
between the appellant's service and that disability, degree 
of disability, and effective date pertaining to the 
disability).  In this appeal, the appellant's status is not 
at issue, and the RO notified the appellant of the current 
disability and nexus requirements via the aforementioned 
letters.  The RO also furnished notice pertinent to the 
matters of disability ratings and effective dates in a July 
2006 SSOC; however, on these facts, any error in the timing 
or form of this notice is harmless. Id.  As the Board's 
decision herein denies each claim for service connection, no 
disability rating or effective date is being, or is to be, 
assigned; accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The appellant's private and VA medical 
records, as well as the report of a June 2006 VA examination 
and opinion) have been associated with the claims file.  SMRs 
(to include showing claimed treatment from alleged records 
Watson Army Hospital at Ft. Dix, New Jersey), as well as 
records from Brunswick Hospital Center and from Hofstra 
University, have been requested but are not available; the 
Board is satisfied that no further action in this regard is 
warranted.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above that needs to be obtained.  
The Board finds that the record presents no basis to further 
develop the record to create any additional evidence for 
consideration in connection with either claim herein decided. 

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in proceeding, at this juncture, 
with an appellate decision on each claim on appeal.



II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d) (2006).  

Pertinent to the facts of this case, service connection for 
disability resulting from disease or injury incurred in or 
aggravated coincident with a active duty for training 
(ACDUTRA), or for disability resulting from injury during 
inactive duty training (INACDUTRA). See 38 U.S.C.A. § 
101(22),(23),(24); 38 C.F.R. § 3.6.

A.  Speech Disorder

The appellant was released from ACDUTRA with the U.S. Army 
after approximately one and one-half months because of his 
dysfluency.

VA medical reports dated in October 1978 and October 1982 
reflect the appellant's request for a referral to the Hofstra 
Speech Clinic.  In October 1978, the appellant applied for 
medical benefits and a notation "needs referral for speech 
therapy" is handwritten on the VA Form 10-10. 

In a March 1983 medical statement, M. Wall, Ph.D., reported 
the appellant's first recollection of stuttering at age six.  
The appellant further reported receiving group therapy in 8th 
and 9th grades.

In a 1984 Grouverneur Hospital medical report, the appellant 
was described as a slow learner enrolled in special classes 
as a child.  It was noted that his functioning was reduced in 
all areas of speaking and oral reading due to dysfluency.  
The examiner opined that the appellant's then current speech 
dysfluency had an onset coinciding with military duty in 
1977.

In 1994, the appellant underwent a jaw implant that slightly 
decreased his dysfluency. 

In a January 1996 letter, the appellant's attorney stated 
that the appellant required supervised visitation with his 
daughter due to stuttering that required the mother to speak 
to the child for the appellant.

From April 2002 to August 2002, the appellant had several VA 
outpatient visits related to his speech impediment.  In 
August 2002, the examiner recommended speech treatment twice 
weekly for three months.  During that visit, the examiner 
reported that a review of personal records revealed that the 
appellant had dysfluency at the age of six and that he 
received treatment in elementary, high school, and after 
service.  The appellant continued to report that he 
experienced anxiety and intermittent stuttering since a shell 
exploded near him in 1977.

In March 1983, Meryl Wall, Ph.D., noted a history of onset of 
the appellant's stuttering at the age of six.  Dr. Wall also 
noted the appellant's discharge from the Army after four 
months, and that his prior speech pathologist testified 
regarding his stuttering.

In a January 2003 physician questionnaire, P. Hood, M.D., 
reported that the appellant experienced occupational and 
social impairment and she identified speech impairment, 
stuttering, as a most prevalent symptom.

In a December 2003 physician questionnaire, M. Sahad, M.D. 
and M. Sharoha, M.D., stated that the appellant experienced 
occupational and social impairment and identified speech 
impairment, stuttering, as a most prevalent symptom.

In June 2006, the appellant underwent VA examination; in the 
report of that examination, the examiner indicated that the 
claims file had been reviewed in its entirety.  The examiner 
noted that while the appellant did not provide some records 
referenced in a 2000 VA speech pathologist treatment note, 
review of the appellant's personal records indicated an onset 
of dysfluency at six years of age.  It was noted that the 
appellant's civilian occupation as a corrections jailer 
resulted in job termination due to conflicts involving his 
speech problems, and that his dysfluency interfered with 
employment requiring expeditious verbal communication.  The 
appellant reportedly volunteered as an emergency medical 
technician and had marginal part time employment with the 
boxing commission.  He had been employed by and had been a 
member of a clubhouse for the mentally ill since 1994.  
During the examination the appellant complained of startle 
reaction to loud noises that he stated exacerbated his speech 
dysfluency.  He reported periods of depression and anger over 
reactions to his speech impairment.  The examiner noted that 
the appellant's symptomatic history was inconsistent and 
confusing.  

The VA examiner opined that the appellant's dysfluency had, 
according to the appellant and several reports in the claims 
file, been present since childhood and was therefore less 
likely than not due to any in-service injury or event.  He 
further opined that there was no evidence in the claims file 
or presented by the appellant that his dysfluency worsened 
permanently after or during his military service.

Considering the pertinent evidence in light of the governing 
criteria, the Board finds that the preponderance evidence 
establishes that the appellant has a speech impairment, 
characterized as dysfluency, or stuttering, that pre-existed 
service, and that there is no medical nexus between such 
speech impairment and the appellant's short period of 
ACDUTRA.

The Board is cognizant of the appellant's assertions, 
advanced in connection with the appeal, that he would not 
have been accepted into the military with a speech 
impairment, and that his SMRs are unavailable.  That 
notwithstanding, a number of documents of record-to include 
Dr. Wall's March 1983 report, the August 2002 VA examination 
report and the June 2006 VA medical opinion-all indicate an 
onset of speech dysfluency at six years of age.  While, in 
the 1984 Grouverneur Hospital medical report, the examiner 
expressed that the appellant's then current speech dysfluency 
had an onset coinciding with military duty in 1977, this 
statement is clearly inconsistent with the examiner's own 
notation of the appellant's history of learning problems 
since age six and of functioning reduced in all areas of 
speaking and oral reading due to dysfluency.

Further, there is no medical evidence or opinion that 
supports a theory that the appellant's pre-existing speech 
dysfluency was aggravated (i.e., permanently worsened) in or 
as a result of any incident of appellant's short period of 
ACDUTRA.  In fact, in the only opinion to explicitly address 
the question of aggravation, the June 2006 examiner rendered 
an opinion that weighs against the claim, and there is no 
contrary opinion on this question.  The Board finds that the 
June 2006 examiner's opinion-based upon both examination of 
the appellant, and consideration of his documented medical 
history and assertions, constitutes probative (persuasive) 
evidence on the matter of service connection for claimed 
speech impairment.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

As the probative medical evidence establishes that the 
appellant's speech dysfluency pre-existed his period of 
ACDUTRA, but was not aggravated therein, the evidence does 
support a grant of service connection.  Simply stated, the 
preponderance of the medical evidence establishes that there 
is no relationship between any current disability of speech 
dysfluency and the appellant's service.

As indicated above, in adjudicating the claim on appeal, the 
Board has considered the appellant's assertions.  However, 
the appellant cannot support his claim solely on the basis of 
his assertions.  As the aforementioned discussion makes 
clear, this claim turns on medical matters, and, as a 
layperson without appropriate medical training and expertise, 
the appellant simply is not competent to render a probative 
(i.e., persuasive) opinion on such a matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
For these reasons, even if, in the absence of service medical 
records, the Board were to accept, as credible, the 
appellant's of exposure to loud noises in service, his own 
assertions as to the relationship between his current speech 
dysfluency and any such in-service event have no probative 
value.

Under these circumstances, the Board concludes that the claim 
for service connection for a speech disorder must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in this appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Acquired Psychiatric Disorder

An April 2002 VA nurses note reflects the appellant's 
statement that he has suffered anxiety since 1977, when a 
shell exploded near him.

A May 2002 examiner's note reflects the appellant's symptoms 
as appropriate thought content, no hallucinations, coherent 
thought processes, appropriate affect, no abnormal behavior, 
paranoid and anxious, with a history of childhood physical 
abuse.

I. Kahn, M.D., reported treating the appellant since July 
2002.  In several documents of record, Dr. Kahn diagnosed the 
appellant with dysthmia, anxiety disorder, learning 
disability, and chronic post-traumatic stress disorder 
(PTSD).  In a January 2003 DAV physician's questionnaire, Dr. 
Kahn assessed that the appellant's psychiatric conditions 
diagnosed as PTSD and anxiety disorder not otherwise 
specified (NOS) were very likely related to military service.

Medical reports of P. Hood, M.D., dated from May 2002 to 
March 2003, reflect a history of depression and anxiety; it 
was noted that the appellant receives psychotherapy three 
times weekly.  Additionally, in a January 2003 physician's 
questionnaire, Dr. Hood reported treating the appellant since 
May 1997 and assessed symptoms of depressed moods, chronic 
sleep disorder, anxiety, paranoid, flattened affect, 
stuttering, impaired abstract thinking, and social 
impairment.  She related diagnoses of anxiety and depression 
to the appellant's military service.

In March 2003, M. Singer, psychology intern and I. Khan, M.D. 
reported that the appellant received outpatient treatment 
since May 2002 and was stable since 1981.  They assessed 
generalized anxiety disorder, rule out PTSD/dysthmic 
disorder, avoidant personality disorder and speech 
impediment.

In a December 2003 physician questionnaire, M. Sahad, M.D. 
and M. Sharoha, M.D., stated that they had treated the 
appellant for six months and assessed panic attacks, 
stuttering, anxiety, and depression.  The physicians related 
their diagnoses of PTSD and depression to the appellant's 
military service.

In an April 2005 Ambulatory Mental Health Services Department 
of Psychiatry and Psychology report, the examiner noted the 
appellant's moderate control of anxiety and denial of 
flashbacks and nightmares.  The examiner diagnosed general 
anxiety disorder and PTSD; and evident panic disorder.  

In a June 2005 physician questionnaire, J. Mayans, M.D., 
stated that she had treated the appellant for one year for 
symptoms including anxiety attacks, stuttering, and chronic 
anxiety.  She diagnosed the appellant with stress disorder, 
anxiety, and history of PTSD related to his military service.

In an undated letter received by the RO in February 2006, A. 
Sachdev, M.D., verified the appellant's treatment at the 
Nassau University Medical Center since May 2002 for PTSD and 
generalized anxiety disorder.

The veteran underwent VA examination in June 2006.  The 
examiner indicated, in his report, that the appellant's 
claims file was available and was reviewed in its entirety.  
The examiner also noted receipt of documents the appellant 
had brought with him, to include statements from his treating 
psychiatrists and the 1989 newspaper article.

On mental status examination, the appellant's mood was highly 
anxious, constricted affect congruent with thought content, 
oriented in all spheres.  The appellant denied suicidal or 
homicidal ideation.  He reportedly exhibited spontaneous 
understandable speech with frequently recurring dysfluency 
that was spontaneous and generally understandable.  His 
thinking was described as logical and goal oriented without 
signs of formal thought disorder, delusions, obsessive 
thoughts, rituals, or hallucinations.  Long and short term 
recall was grossly intact and judgment and insight were 
present.

The examiner noted that a MMPI-2 test was likely invalid due 
to an extreme of the F(p) scale suggesting over reporting of 
symptoms.  It was determined that the appellant's scores were 
not consistent with a diagnosis of PTSD.

Regarding the question of diagnosis, the VA examiner 
indicated that although recent Nassau University Heath Center 
treatment reports diagnosed the appellant with PTSD, 
according to available claims file documentation, MMPI-2 
results, and the veteran's narrative; he does not present 
symptoms which meet full criteria for that disorder (other 
than reported startle reaction to loud noises); the Board 
notes that physician referred to the diagnostic criteria set 
forth in the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of 
Psychiatric Disorders (DSM-IV).  The VA examiner diagnosed 
anxiety disorder (NOS), and noted that the appellant did not 
report symptoms consistent with other diagnoses.

The VA examiner noted the appellant's statement in a 1998 
Newsday article that he became anxious and depressed as a 
result of his divorce and losing his job in the early 1990's.  
The VA examiner opined that this marked, at least as likely 
as not, the onset of the appellant's current psychiatric 
problems, rather than any in-service event or injury.  He 
further stated that the appellant's current diagnosis of 
anxiety disorder NOS (representing a continuation of the 
generalized anxiety disorder and dysthmic disorders diagnosed 
by his private psychiatrists) was less likely than not the 
result of an in-service injury or event.  

The appellant contends that he currently suffers from an 
acquired psychiatric disorder, to include PTSD, as a result 
of his military service.  However, considering the evidence 
in light of the above, the Board finds the preponderance of 
the evidence is against a grant of service connection for an 
acquired psychiatric disorder.  

First addressing the question of diagnosis, the Board notes, 
initially, that service connection for PTSD requires a 
current medical diagnosis of PTSD rendered in accordance with 
38 C.F.R. § 4.125 (2006); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. 3.304(f).  

In this case, however, the weight of the competent evidence 
establishes that the appellant does not suffer from PTSD.  
The record includes several references to PTSD, to include in 
Nassau University Heath Center treatment reports; however, 
none of these references includes any comment as to how the 
diagnostic criteria for PTSD are met, to include reference to 
a specific in-service stressor underlying the diagnosis. 

The June 2006 opinion was obtained, in part, to resolve the 
question of psychiatric diagnosis and medical nexus.  The 
physician concluded that the appellant does not meet the 
diagnostic criteria for PTSD, and that current psychiatric 
disability-anxiety disorder, NOS-is not likely related to 
any in-service event or injury.  Clearly, the physician 
reached his conclusions only after examination of the 
appellant and review of the claims file (and thus, 
consideration of his documented medical history and 
assertions), and consideration of psychological testing 
results, and the conclusions are supported by stated 
rationale.  As such, the Board accords great probative value 
to the June 2006 VA medical opinion, and finds it to be 
dispositive of the question of whether the appellant, in 
fact, suffers from PTSD.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood v. Derwinski,  1 Vet. App. 190, 192-93 (1992)).  See 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

The Board also finds that June 2006 VA examiner's opinion 
constitutes the most probative evidence on the question of 
whether there exists a medical nexus between the appellant's 
current anxiety and service.  The Board notes that the record 
includes a statement from a private physician, Dr. J. Mayans, 
in which she related, among other things, the appellant's 
anxiety to his military service.  However, as the physician 
provided no stated basis for the opinion, or reflect that any 
of the appellant's records had been reviewed, the probative 
value of the opinion is diminished.  In assessing evidence 
such as medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000).  Greater weight may be 
placed on one physician's than another's depending on factors 
such as the reasoning employed by the physicians and whether 
or not (and the extent to which) they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).  While the record also includes the December 
2003 opinion from Drs. Sahad and Sharoha linking diagnoses of 
PTSD and depression and service, this opinion does not 
address, and, hence, is not probative, of the question of 
whether there is a medical nexus between  is not probative of 
the question of whether the , 

Under these circumstances, the Board finds that the most 
persuasive medical evidence on both the questions of 
diagnosis and medical etiology weigh against the claim.  
Again, while the Board does not doubt the sincerity of the 
appellant's belief that has current psychiatric disability as 
a result of his military service, without the training or 
expertise to competently offer opinion on these medical 
matters, his assertions in this regard have no probative 
value.  See, e.g., Bostain, 11 Vet. App. at 127.

Under these circumstances, the Board must conclude that the 
claim for service connection for an acquired psychiatric 
disorder must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.


ORDER

 Service connection for a speech disorder is denied.

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


